ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Eguchi et al. (JP 2016091626 A and English machine translation of JP 2016091626 A), teaches a method of making a positive electrode active material comprising mixing lithium carbonate (lithium raw material) and a Ni-Co-Mn hydroxide, heating at 600 °C for 8 hrs, crushing the heated product (milling), then firing at 910 °C for 8 hrs ([0097]-[0099] of English machine translation).  Zhang et al. (US Pub. No. 2017/0077490) teaches utilizing a nickel crucible for heating precursors to form a lithium transition metal oxide for an electrode active material (abstract; [0090]).  However, neither Eguchi et al. nor Zhang et al. disclose or render obvious both adding the pre-calcinated mixture to a second crucible and add it in an amount 2-10 times the amount of the pre-calcinated mixture formed in the first crucible.  Modifying the method of Eguchi et al. to include both such steps based only on the prior art of record amounts to improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        November 30, 2021